DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “C shaped groove” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant is noted that although reference numeral 11 is designated “C-shaped groove” such does not appear to correspond with the feature actually provided in the drawings. At best, reference numeral 11 can be shown to be drawn to a space between two adjacent teeth. However, the Specification as originally filed describes the C-shaped groove as being where the plurality of teeth are disposed (see for example, Paragraph 0027 of the disclosure). That is, as shown, the space between only two adjacent teeth, which reference numeral 11 points to, can decidedly not be what the disclosed C-shaped groove purports to be, as no teeth are provided in the space between two teeth shown, which is required by the disclosure.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chmela (US Pat # 4,013,086).
In regards to claim 1, Chmela teaches a hair-drying comb, comprising a comb body (11) and a plurality of teeth (13), the comb body being C-shaped and opened with a C-shaped groove in which the plurality of teeth are disposed (see cross section view of Figure 5), the plurality of teeth being arranged at intervals along a length direction of the comb body (see for example, Figures 4, 6 and 8), and both sides of each tooth being respectively provided with an absorbent strip (Figure 6 at 33).
Regarding claim 3, Chmela teaches the absorbent strip extends from the root of the tooth to a front end thereof (see Figures 5 and 6).
Regarding claim 5, Chmela teaches the hair-drying comb further comprises a handle (Figure 8 at 41) integrated with the comb body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chmela, as applied to claim 1 above, in view of Glynn Jr. et al. (US Pub # 2007/0079842).
In regards to claim 2, Chmela teaches the absorbent strip (14); but does not teach it is made from EVA material, silica gel or soft rubber. 
However, Glynn, Jr. et al. teaches an absorbent comb (Paragraph 0001), where the absorbent material used in the comb is a silica gel (Paragraphs 0028 and 0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the absorbent strip of Chmela to be made of the silica gel, as taught by Glynn Jr et al. as such provides silica gel as an alternative material capable of being used in hair brushing/combing devices, and would be expected to perform equally well for its similar functional purpose.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chmela, as applied to claim 3 above, in view of Grove (US Pat # 1,169,028).
In regards to claim 4, Chmela teaches the absorbent strip (14); but does not teach the thickness of each absorbent strip is thick to thin from the root to the front end of the tooth. However, Grove teaches a comb having an absorbent strip (5) to taper in thickness from a root portion to a distal end (see Figure 1 where the absorbent layer tapers to match the shape of the comb teeth, which are tapered in width from a root to a free distal end). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the comb teeth of Chmela to taper in shape, as taught by Grove, in order to better penetrate the hair. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the absorbent strip of Chmela to follow the shape of the comb teeth, as taught by Grove, in order to provide for better penetration of the comb teeth, as well as the absorbent strip in the hair during use.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chmela, as applied to claim 5 above, in view of Chudzik et al. (US Pub # 2006/0283473).
In regards to claim 6, Chmela teaches the handle; but does not teach a tail of the handle has a hook. 
However, Chudzik et al. teaches providing a hair comb where a tail of its handle is formed into a hook (see Figures 5-7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle of Chmela to contain the hook at its distal end, as taught by Chudzik et al. in order to provide a means for hanging the comb for ease of locating it for use (Chudzik et al. Paragraph 0049).

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chmela in view of Pollock (US Pat # 2,216,355).
In regards to claims 7 and 9, Chmela teaches a hair-drying comb, comprising a comb (Figure 11, and Col 4, Lines 61-66 which incorporates the structure of the previous embodiments of the absorbent member/comb body) body (11) and a plurality of teeth (13), the comb body being C-shaped and opened with a C-shaped groove in which the plurality of teeth are disposed (see cross section view of Figure 5), the plurality of teeth being arranged at intervals along a length direction of the comb body (see for example, Figures 4, 6 and 8), and both sides of each tooth being respectively provided with an absorbent strip (Figure 6 at 33).  Chmela does not teach the hair-drying comb is integrated into a combined comb comprising a comb plate, a handle and at least two hair-drying combs, the comb plate being integrated with the handle, the hair-drying combs being arranged on the comb plate at intervals along a width direction of the comb plate.
However, Pollock teaches incorporating a single comb into a combined comb system, the combined comb comprising a comb plate (Figure 5 at 10), a handle (11) and at least two hair combs (12), the comb plate being integrated with the handle (see Figures 4 and 5), the hair combs being detachably (Page 1, Col 2, Lines 22-35) arranged on the comb plate at intervals along a width direction of the comb plate (see Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the comb of Chmela to be incorporated into a combined comb system, as taught by Pollock, in order to provide multiple arrays of comb teeth to pass through the hair of a user in a single stroke. 
Regarding claim 10, Chmela teaches the hair drying comb is provided with a sliding rail (18) on its body, to slidingly engage (see Figure 3) a positioning slot (Figure 5 at 15) in order to be received and secured into the positioning slot (see Figure 2 for example). Chmela does not teach a comb plate of a combined comb, which is provided with a positioning slot in order to slidingly receive the hair drying comb. 
However, Pollock teaches incorporating a single comb into a combined comb system, the combined comb comprising a comb plate (Figure 5 at 10), a handle (11) and at least two hair combs (12), the comb plate being integrated with the handle (see Figures 4 and 5), the hair combs being detachably (Page 1, Col 2, Lines 22-35) slidingly secured to the comb plate within a positioning slot (13). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the comb of Chmela to be incorporated into a combined comb system, as taught by Pollock, in order to provide multiple arrays of comb teeth to pass through the hair of a user in a single stroke. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chmela in view of Pollock, as applied to claim 7 above, in further view of Battaglia et al. (US Pub # 2003/0221699).
In regards to claim 8, Chmela teaches the handle; but does not teach a tail of the handle is provided with a hole. 
However, Battaglia et al. teaches providing a hair brush handle (23) with a hole (170) in order to allow it to hang for storage (Paragraph 0033). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle of Chmela/Pollock to include the hole of Battaglia et al. in order to allow the comb to hang for storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772      

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772